Citation Nr: 0906755	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-17 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disabilities.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The March 2005 rating decision also denied claims for 
increased ratings for right and left knee disabilities.  The 
Veteran initiated an appeal with respect to those denials, 
and higher ratings were assigned by the originating agency in 
March 2007.  In the May 2007 substantive appeal, the Veteran 
specifically limited his appeal to the issue of entitlement 
to a total rating based on unemployability due to service-
connected disabilities (TDIU).  The Board will limit its 
consideration accordingly.


REMAND

In the May 2007 substantive appeal, the Veteran argued that 
he is entitled to a TDIU because his service-connected knee 
disabilities render him unemployable.  He also argued that 
his knee disabilities have resulted in depression, which also 
contributes to his unemployability.  He has thereby raised 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a depressive disorder and if so whether the 
reopened claim should be granted.  This issue should be 
addressed by the originating agency before the Board decides 
the Veteran's claim for a TDIU because the issues are 
inextricably intertwined.  See Babchak v. Principi, 3 Vet. 
App. 466 (1992).  The Board also directs the originating 
agency's attention to an August 2004 VA treatment record that 
indicates there is a relationship between the increase in 
severity of the Veteran's knee pain and the increase in 
severity of his depression.  

The Board also notes that the Veteran was most recently 
afforded a VA examination of his service-connected 
disabilities in May 2006.  Although the examiner provided 
information concerning the functional impairment resulting 
from the Veteran's service-connected knee disabilities, he 
failed to provide an opinion concerning whether they are 
sufficient by themselves to render the Veteran unemployable.  
In fact, none of the medical evidence adequately addresses 
this question.  Therefore, the Board has determined that the 
Veteran should be afforded another VA examination.

The Board also notes that the most recent VA outpatient 
treatment records associated with the claims folders are 
dated in February 2005.  The Veteran's more recent VA 
treatment records should be obtained since they may contain 
information pertinent to his claims.  See 38 C.F.R. § 
3.159(c)(2) (2008).

Finally, the Board notes that the Veteran should be informed 
of the criteria for establishing his entitlement to a TDIU 
and be provided the notice required by 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be informed of 
the criteria for establishing 
entitlement to a TDIU and should be 
provided all notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records, including 
VA treatment records for the period 
since February 2005.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and request him to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should 
determine whether new and material 
evidence has been received to reopen the 
claim for service connection for 
depression as secondary to service-
connected bilateral knee disabilities, 
and if so, whether the reopened claim 
should be granted.  It should inform the 
Veteran of his appellate rights with 
respect to this determination.

4.  Following this determination, the 
Veteran should be afforded a VA 
examination by a physician or 
physicians with appropriate expertise 
to determine whether he is unable to 
secure or follow a substantially 
gainful occupation as a result of 
service-connected disabilities.  The 
claims folders must be made available 
to and be reviewed by the examiner(s), 
and any indicated studies should be 
performed.  The examiner(s) should 
identify the impairments resulting from 
the service-connected disabilities, 
discuss the impact of the service-
connected disabilities on the Veteran's 
ability to work, and specifically state 
an opinion as to whether the service-
connected disabilities are sufficient 
by themselves to render the Veteran 
unemployable.  The rationale for all 
opinions expressed also must be 
provided.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for a 
TDIU.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

